          Case 2:17-cv-00194-SMJ                   ECF No. 160           filed 10/26/20    PageID.1641 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                FILED IN THE
                                                                  for the_                                       U.S. DISTRICT COURT
                                                                                                           EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                      JAN M. RENFROE,                                                                       Oct 26, 2020
                                                                                                                SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No.       2:17-CV-194-SMJ
                                                                     )
            CITIBANK NA, as trustee of NRZ                           )
          Pass-Through Trust VI, and QUALITY
        LOAN SERVICE CORP OF WASHINGTON,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendants’ Motion for Summary Judgment, ECF No. 122, is GRANTED. All claims are DISMISSED WITH
’
              PREJUDICE, with all parties to bear their own costs and attorney fees. Judgment is entered in favor of the Defendants'.




This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                Salvador Mendoza, Jr.                         on a motion for
      summary judgment.


Date:      October 26, 2020                                                  CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                                  s/ Virginia Reisenauer
                                                                                           (By) Deputy Clerk

                                                                                     Virginia Reisenauer
